

117 HR 2089 IH: IG Subpoena Authority Act
U.S. House of Representatives
2021-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2089IN THE HOUSE OF REPRESENTATIVESMarch 19, 2021Mr. Gomez (for himself, Mrs. Carolyn B. Maloney of New York, and Mr. Connolly) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo amend the Inspector General Act of 1978 to provide testimonial subpoena authority, and for other purposes. 
1.Short titleThis Act may be cited as the IG Subpoena Authority Act. 2.Additional authority provisions for Inspectors GeneralThe Inspector General Act of 1978 (5 U.S.C. App.) is amended— 
(1)by inserting after section 6 the following new section:  6A.Additional authority (a)Testimonial subpoena authorityIn addition to the authority otherwise provided by this Act and in accordance with the requirements of this section, each Inspector General, in carrying out the provisions of this Act (or in the case of an Inspector General or Special Inspector General not established under this Act, the provisions of the authorizing statute), is authorized to require by subpoena the attendance and testimony of witnesses as necessary in the performance of the functions assigned to the Inspector General by this Act (or in the case of an Inspector General or Special Inspector General not established under this Act, the functions assigned by the authorizing statute), which in the case of contumacy or refusal to obey, such subpoena shall be enforceable by order of any appropriate United States district court. An Inspector General may not require by subpoena the attendance and testimony of any current Federal employees, but may use other authorized procedures. 
(b)NondelegationThe authority to issue a subpoena under subsection (a) may not be delegated. (c)Panel review before issuance (1)Approval required (A)Request for approval by subpoena panelBefore the issuance of a subpoena described in subsection (a), an Inspector General shall submit a request for approval to issue a subpoena to a panel (in this section, referred to as the Subpoena Panel), which shall be comprised of three Inspectors General of the Council of the Inspectors General on Integrity and Efficiency, who shall be designated by the Inspector General serving as Chairperson of the Council. 
(B)Protection from disclosureThe information contained in the request submitted by an Inspector General under subparagraph (A) and the identification of a witness shall be protected from disclosure to the extent permitted by law. Any request for disclosure of such information shall be submitted to the Inspector General requesting the subpoena. (2)Time to respond (A)In generalExcept as provided in subparagraph (B), the Subpoena Panel shall approve or deny a request for approval to issue a subpoena not later than 10 days after the submission of such request. 
(B)Additional information for panelIf the Subpoena Panel determines that additional information is necessary to approve or deny such request, the Subpoena Panel shall request such information and shall approve or deny such request not later than 20 days after the submission of such request. (3)Denial by panelIf a majority of the Subpoena Panel denies the approval of a subpoena, that subpoena may not be issued. 
(d)Notice to Attorney General 
(1)In generalIf the Subpoena Panel approves a subpoena under subsection (c), the Inspector General shall notify the Attorney General that the Inspector General intends to issue the subpoena. (2)Denial for interference with an ongoing investigationNot later than 10 days after the date on which the Attorney General is notified pursuant to paragraph (1), the Attorney General may object to the issuance of the subpoena because the subpoena will interfere with an ongoing investigation and the subpoena may not be issued. 
(3)Issuance of subpoena approvedIf the Attorney General does not object to the issuance of the subpoena during the 10-day period described in paragraph (2), the Inspector General may issue the subpoena. (e)RegulationsThe Chairperson of the Council of the Inspectors General on Integrity and Efficiency, in consultation with the Attorney General, shall prescribe regulations to carry out the purposes of this section. 
(f)Inspector General definedFor purposes of this section, the term Inspector General includes each Inspector General established under this Act and each Inspector General or Special Inspector General not established under this Act. (g)ApplicabilityThe provisions of this section shall not affect the exercise of authority by an Inspector General of testimonial subpoena authority established under another provision of law.; 
(2)in section 5(a)— (A)in paragraph (21)(B), by striking ; and and inserting a semicolon; 
(B)in paragraph (22), by striking the period at the end and inserting ; and; and (C)by inserting at the end the following new paragraph: 
 
(23)a description of the use of subpoenas for the attendance and testimony of certain witnesses authorized under section 6A.; and (3)in section 8G(g)(1), by inserting 6A, before and 7. 
